3DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  Please note that the Patent Examiner of your application has changed. All communications should be directed to Mary Lyons, Art Unit 1645, whose telephone number is (571)272-2966.

Claim Status
3.  The amendment, filed 07/26/21, has been entered. 

4.  Claims 24-27 are pending. Claims 1-23 are cancelled. Claims 24 and 25 are amended. Claim 27 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/18. Claims 24-26 are under examination.

Declaration under 37 C.F.R. 1.132          
5.  The declaration under 37 CFR 1.132 filed 07/26/21 is sufficient to overcome the rejection of claims 24-26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements.


Withdrawal of Objections/Rejections
6.  All rejections from the Office Action filed 03/25/21 are hereby withdrawn in view of Applicant’s amendments thereto; and/or the submission of the 1.132 Declaration; and/or in favor of the rejections set forth below.

New Objections: Claim Objections
7. Claims 24, 25 and 26 are each objected to because of the following informalities:  grammatical errors. For example, claim 24, line 7 recites “...one or more antibody” (e.g. singular antibody) however, the correct grammar is “...one or more antibodies” (i.e. plural). Appropriate correction throughout all three claims is required (e.g. see also “one or more oligonucleotide probe” (singular) in claim 24, lines 10 and 16).

New Rejection: Claim Rejections - 35 USC § 112
8.  The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.  Claims 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24-26 are each indefinite because of the use of parentheses.  Although parenthesis may be appropriate when defining an abbreviation or acronym, (see proper use in claim 24, lines 2 and 4), the inclusion of parentheses for anything else (e.g. see nucleic acid sequence identifiers in parentheses; claim 24, line 14; claim 26, line 5 with more than one sequence identifier; etc.), raises uncertainty as to whether the feature in the parentheses is optional or always present.  Thus, clarification throughout all three claims is required to ascertain their metes and bounds.  The Office suggests the use of commas, or semicolons, or otherwise clarifying text in the body of EACH claim (e.g. “...encoded by a nucleotide corresponding to SEQ ID NO:”). 
Claim 24 is also indefinite because it is unclear what the minimum requirements for the device include. For example:
Based on the preamble which reads in part “A device for ... based on determining the presence or amount of ...SNX10 ...encoded by a nucleotide corresponding to SEQ ID NO: 116 and ...GBP1 ... encoded by a nucleotide corresponding to SEQ ID NO: 142 in a sample...” it would appear Applicant intended on encompassing a device which determines both SNX10 and GBP1; however, as written, the body of the claim, pertaining to the device, does not require both based on the use of “and/or” conjunctions. For example, relying on option (i) appears to require first (immobilized) and second (labeled) antibodies, which could be the same or different, and are specific to one but not both proteins, based on the “and/or” in lines 7 and 9. Thus, clarification is required to ascertain if (i.e. when) the device comprises antibodies (i.e. not always required, see next point) does the device comprises antibodies to one of or both of SNX10 and GBP1? It is noted that the claim, as written, does not even require the first 
Similarly, for option (ii), does the device require first (immobilized) and/or second (labeled) nucleotide probes for one of or both of SNX10 and GBP1; and do they need to be different; and do they need to be specific for the same nucleic acid sequence?
Further, the phrase “...oligonucleotide probe comprises one or more oligonucleotide probe[s] that comprises or is complementary to at least one nucleotide sequence...and that hybridize under stringent conditions to one or more oligonucleotide[s] specific for SNX10 (SEQ ID NO:116) and/or GBP1 (SEQ ID NO:142) biomarkers...”  is unclear because how can a probe (singular) then comprise more than one probe (plural) and how can a probe that comprises the target sequence subsequently hybridize to that target per se, given that hybridization, by definition, requires a complementary sequence and what is the distinction between oligonucleotides “specific for” SEQ ID NO: 116 and the actual SEQ ID NO: 116 oligonucleotide per se? Therefore, option (ii) needs substantial clarification in order to ascertain the minimum requirements to meet the limitation.
Furthermore, the limitation “...and optionally at least one internal standard” in option (ii) is also unclear, because how does the first immobilized probe also comprise an internal standard? It is noted that it would be appropriate for the device per se to comprise an optional internal standard, but based on the placement of this limitation, it 
Finally, as written, the device appears to require a sample. Thus, it is unclear if Applicant intended to require the device to encompass the sample or if the device is merely to be used with these types of samples (i.e. intended use limitation)? See MPEP 2115 for materials worked upon by an apparatus.
For the purpose of compact prosecution, the broadest reasonable interpretation of the minimum structural requirements for the device, as currently claimed, is interpreted to encompass any device comprising either [option (i)] first (immobilized) and second (labeled) antibodies for either SNX10 or GBP1, but not necessarily both; OR [option (ii)] first (immobilized) and second (labeled) probes, for either SEQ ID NO: 116 or SEQ ID NO: 142, but not necessarily both; with all other limitations (e.g. diagnosing tuberculosis, hybridization method steps, sample types to process, etc.) interpreted as the intended use of the claimed device per se (see MPEP 2144.07).  Nevertheless, clarification is required throughout all three claims to remove all ambiguity of scope identified above.	

New Rejection: Claim Rejections - 35 USC § 102
10.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.  Claims 24-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harkin et al. 2006 (US 2006/0134663).
	Harken teaches microarrays (i.e. a device) comprising immobilized oligonucleotide probes comprising inter alia 100% matches for SEQ ID NO: 14 (first and/or second probe) and SEQ ID NO: 75 (a probe for an additional biomarker), as evidenced by the sequence alignments below thereby meeting limitations found in instant claims 24 option (ii), claim 25, and claim 26 option (xxxv)).  

    PNG
    media_image1.png
    306
    755
    media_image1.png
    Greyscale





SEQ ID NO: 14

    PNG
    media_image2.png
    264
    754
    media_image2.png
    Greyscale

SEQ ID NO: 75

    PNG
    media_image3.png
    262
    754
    media_image3.png
    Greyscale

Harkin teaches transcript-specific elements hybridize to the nucleic acid elements and are detected using one or more labels for the probes (e.g. [0162-0165]; meeting limitations found in instant claim 24). Harkin teaches the microarrays are used for detecting infectious bacteria and their corresponding disease states, including tuberculosis (e.g. [0013, 0019, 0173]; also meeting intended use limitations found in instant claim 24). Harkin also teaches the use of antibodies in protein arrays (i.e. also a device) for detection assays including ELISAs (i.e. an assay device comprising immobilized and labeled antibodies for a target of interest; e.g. [0167-0168]).
	With regards to the hybridization conditions found in claim 24; MPEP 2114 states 
	With regards to the sample types found in claim 24; MPEP 2114 states the material worked on does not limit an apparatus claim.  Nevertheless, in addition, Harkin teaches the sample to be processed includes samples of bodily fluids, including blood samples (e.g. [0155]).
	Accordingly, Harkin anticipate the invention as claimed. 

Pertinent Art
13.  The following prior art, made of record and not relied upon, is considered pertinent to Applicant’s disclosure. 
Banchereau et al. 2011 (US 2011/0196614A1) teaches methods, systems, and kits for distinguishing between active and latent Mycobacterium tuberculosis infections in patients wherein a blood sample from the patient is evaluated for differential expression of one or more transcriptional genes including targeting SNX10 and/or GBP1 (e.g. see abstract; Table 7K; Table 8F; Table 1). Therefore, Banchereau teaches even one of ordinary skill in the art would recognize SNX10 and/or GBP1 as biomarkers for tuberculosis. 

Conclusion
14. No claims are allowed.



16.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
November 15, 2021